Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1, 7-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 2016/0349932) and Gauthier et al (US 6502234).

4.	Regarding claim 1, Gorny shows a system comprising a processing device; and a memory device including instructions (Figures 1, 2, para 24-25 – note the memory and processing devices) for a guided tour engine, the guided tour engine being executable by the processing device for causing the processing device to: select a first sub-tutorial from a tutorial registry based on a process to be performed by a user within a graphical user interface of a software component (para 99-103 – see guiding the user through the process of selecting the first sub-wizard), the first sub-tutorial including a first step for performing a first part of the process (again para 99-103 see the editing or other process being performed) and a reference to a second sub-tutorial, and selecting the second sub-tutorial from the tutorial registry based on the reference in the first sub-tutorial, the second sub-tutorial including a second step for performing a second part of the process (para 107-110 – after a button is operated, the user is guided to select a second sub-wizard for continuing another part of the process).  Gorny shows guiding the user through performing the process within the graphical user interface by detecting an event associated with each step in the tutorial and responsively generating an indicator of a next step in the tutorial for display within the graphical user interface (Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process in initiated and after a particular selection or operation event of an element on the interface, different menus or regions on the interface are expanded to indicate the next step in the process, whereby the user further interacts accordingly).  Gorny does not go into the exact details to generate the tutorial based on the first sub-tutorial and the second sub-tutorial, the tutorial including the first step and the second step, per se but Gorny does show generating a wizard by which a user then may select and be guided through sub-tutorials (para 79, 90 – note that an overview wizard is generated by which the user is guided to select the different sub-wizards and processes).  The difference between the recited feature and Gorny, is that the recited feature first guides the user to select the sub-tutorials and then generates the final tutorial, whereas Gorny has a main tutorial by which the sub-tutorials are selected and used as part of the main tutorial operation.  Nevertheless, Gauthier shows generating a tutorial (which may then be used later) based on a first and second sub-tutorials, such that the tutorial then includes the first and second steps of these sub-tutorials respectively (Figures 2-4, 11, 14 – see the WizardWizard for selecting of sub-wizards to be combined into a final main wizard); Figure 16 – see saving the final created wizard, made up of the sub-wizards, for later use; column 6 lines 52-67, column 7 lines 9-40, column 14 lines 24-37 also show selecting sub-wizards and other data to make the final target wizard).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to have a guided tutorial by which a user may be guided to complete each part of the process one step at a time.  




5.	Regarding claim 7, the first sub-tutorial and the second sub-tutorial are separate from one another and preregistered with the tutorial registry prior to the software component being run on a computing device (Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are preregistered in the WizardManager and selected from the list).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard.

6.	Regarding claim 8, the software component is a first software component, and wherein the first step is configured to be performed using the first software component and the second step is configured to be performed using a second software component that is different from the first software component (Gorny para 99, 102, 107,109 – each sub-wizard is a separate software component performing its own step).  (See also Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are each software components performing a particular step - it would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard).

7.	Regarding claim 9, the guided tour engine is separate from the software component , and wherein the guided tour engine and the software component are located on a computing device (Gorny para 97-103 – the system administrator guides the user regarding the separate software component sub-wizards, but this nevertheless may happen on the same computing device as in para 33-35).
8.	Regarding claim 10, the software component is a visual editor (Gorny para 79-80, 95-96, 99 – at least some sub-wizards use visual editing of fields and other components).
9.	Regarding claim 11, Gorny shows a method using a processor (Figures 1, 2, para 24-25 – note the memory and processing devices) comprising: selecting by a processor a first sub-tutorial from a tutorial registry based on a process to be performed by a user within a graphical user interface of a software component (para 99-103 – see guiding the user through the process of selecting the first sub-wizard), the first sub-tutorial including a first step for performing a first part of the process (again para 99-103 see the editing or other process being performed) and a reference to a second sub-tutorial, and selecting by the processor the second sub-tutorial from the tutorial registry based on the reference in the first sub-tutorial, the second sub-tutorial including a second step for performing a second part of the process (para 107-110 – after a button is operated, the user is guided to select a second sub-wizard for continuing another part of the process).  Gorny shows guiding by the processor the user through performing the process within the graphical user interface by detecting an event associated with each step in the tutorial and responsively generating an indicator of a next step in the tutorial for display within the graphical user interface (Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process in initiated and after a particular selection or operation event of an element on the interface, different menus or regions on the interface are expanded to indicate the next step in the process, whereby the user further interacts accordingly).  Gorny does not go into the exact details to generate by the processor the tutorial based on the first sub-tutorial and the second sub-tutorial, the tutorial including the first step and the second step, per se but Gorny does show generating by the processor a wizard by which a user then may select and be guided through sub-tutorials (para 79, 90 – note that an overview wizard is generated by which the user is guided to select the different sub-wizards and processes).  The difference between the recited feature and Gorny, is that the recited feature first guides the user to select the sub-tutorials and then generates the final tutorial, whereas Gorny has a main tutorial by which the sub-tutorials are selected and used as part of the main tutorial operation.  Nevertheless, Gauthier shows generating by a processor a tutorial (which may then be used later) based on a first and second sub-tutorials, such that the tutorial then includes the first and second steps of these sub-tutorials respectively (Figures 2-4, 11, 14 – see the WizardWizard for selecting of sub-wizards to be combined into a final main wizard); Figure 16 – see saving the final created wizard, made up of the sub-wizards, for later use; column 6 lines 52-67, column 7 lines 9-40, column 14 lines 24-37 also show selecting sub-wizards and other data to make the final target wizard).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to have a guided tutorial by which a user may be guided to complete each part of the process one step at a time.  

10.	Regarding claim 16, the software component is a first software component, and wherein the first step is configured to be performed using the first software component and the second step is configured to be performed using a second software component that is different from the first software component (Gorny para 99, 102, 107,109 – each sub-wizard is a separate software component performing its own step).  (See also Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are each software components performing a particular step - it would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard).

11. 	Regarding claim 17, Gorny shows a non-transitory computer readable medium with program code executable by a processing device (Figures 1, 2, para 24-25 – note the memory and processing devices) for causing the processing device to: select a first sub-tutorial from a tutorial registry based on a process to be performed by a user within a graphical user interface of a software component (para 99-103 – see guiding the user through the process of selecting the first sub-wizard), the first sub-tutorial including a first step for performing a first part of the process (again para 99-103 see the editing or other process being performed) and a reference to a second sub-tutorial, and selecting the second sub-tutorial from the tutorial registry based on the reference in the first sub-tutorial, the second sub-tutorial including a second step for performing a second part of the process (para 107-110 – after a button is operated, the user is guided to select a second sub-wizard for continuing another part of the process).  Gorny guides the user through performing the process within the graphical user interface by detecting an event associated with each step in the tutorial and responsively generating an indicator of a next step in the tutorial for display within the graphical user interface (Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process in initiated and after a particular selection or operation event of an element on the interface, different menus or regions on the interface are expanded to indicate the next step in the process, whereby the user further interacts accordingly).  Gorny does not go into the exact details to generate the tutorial based on the first sub-tutorial and the second sub-tutorial, the tutorial including the first step and the second step, per se but Gorny does show generating a wizard by which a user then may select and be guided through sub-tutorials (para 79, 90 – note that an overview wizard is generated by which the user is guided to select the different sub-wizards and processes).  The difference between the recited feature and Gorny, is that the recited feature first guides the user to select the sub-tutorials and then generates the final tutorial, whereas Gorny has a main tutorial by which the sub-tutorials are selected and used as part of the main tutorial operation.  Nevertheless, Gauthier shows generating a tutorial (which may then be used later) based on a first and second sub-tutorials, such that the tutorial then includes the first and second steps of these sub-tutorials respectively (Figures 2-4, 11, 14 – see the WizardWizard for selecting of sub-wizards to be combined into a final main wizard); Figure 16 – see saving the final created wizard, made up of the sub-wizards, for later use; column 6 lines 52-67, column 7 lines 9-40, column 14 lines 24-37 also show selecting sub-wizards and other data to make the final target wizard).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to have a guided tutorial by which a user may be guided to complete each part of the process one step at a time.  

12.	Claim 2-4, 6, 12-13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 2016/0349932) and Gauthier et al (US 6502234) and Chang et al (US 2019/0287197).

13.	Regarding claim 2, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

14.	Regarding claim 3, in addition to that mentioned for claim 2, the particular context is a particular host application on the computing device (Chang para 26, 42, 45 – note that the context is a particular application, such as the host application for the wizard on the computing device).   It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

15.	Regarding claim 4, the particular host application is a website browser, a mobile application, or a desktop application (Chang para 41-42 – the website browser for example).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

16.	Regarding claim 6, Chang shows determining a location in the graphical user interface at which to position the indicator of the next step, wherein the location is determined based on the particular context and coordinate information provided by the software component (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  
17.	Regarding claim 12, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

18.	Regarding claim 13, in addition to that mentioned for claim 2, the particular context is a particular host application on the computing device (Chang para 26, 42, 45 – note that the context is a particular application, such as the host application for the wizard on the computing device).   It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  
19.	Regarding claim 15, Chang shows determining a location in the graphical user interface at which to position the indicator of the next step, wherein the location is determined based on the particular context and coordinate information provided by the software component (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  
20.	Regarding claim 18, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  
21.	Regarding claim 20, Chang shows determining a location in the graphical user interface at which to position the indicator of the next step, wherein the location is determined based on the particular context and coordinate information provided by the software component (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

22.	Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 2016/0349932) and Gauthier et al (US 6502234) and Chang et al (US 2019/0287197) and DeVorchik et al (US 2003/0081002)
23.	Regarding claim 5, in addition to that mentioned for claim 2, although Chang shows determining the software component is running within a particular context and selecting the first sub-tutorial/wizard based on the context (see above the rejection for claim 2) neither Gorny nor Gauthier nor Chang specifically state that the context is a particular operating system per se. Nevertheless, DeVorchik does determine that a software component is running within a particular operating system on the computing device, and selects a sub-tutorial based on the particular operating system (para 10, 17, 34, 38, claim 3 – the wizard or sub-wizard is based on the (determined) operating system).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier and Chang, because it would help to efficiently integrate and use the tutorial at each step.  
24.	Regarding claim 14, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  Although Chang shows determining the software component is running within a particular context and selecting the first sub-tutorial/wizard based on the context, neither Gorny nor Gauthier nor Chang specifically state that the context is a particular operating system per se. Nevertheless, DeVorchik does determine that a software component is running within a particular operating system on the computing device, and selects a sub-tutorial based on the particular operating system (para 10, 17, 34, 38, claim 3 – the wizard or sub-wizard is based on the (determined) operating system).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier and Chang, because it would help to efficiently integrate and use the tutorial at each step.  
25.	Regarding claim 19, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  Although Chang shows determining the software component is running within a particular context and selecting the first sub-tutorial/wizard based on the context (see above the rejection for claim 2) neither Gorny nor Gauthier nor Chang specifically state that the context is a particular operating system per se. Nevertheless, DeVorchik does determine that a software component is running within a particular operating system on the computing device, and selects a sub-tutorial based on the particular operating system (para 10, 17, 34, 38, claim 3 – the wizard or sub-wizard is based on the (determined) operating system).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier and Chang, because it would help to efficiently integrate and use the tutorial at each step.  

26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Ullah et al (US 7,159,184) shows implementing a graphical user interface using a separate software application wizard and wherein a sub-wizard is utilized.
	b) Dongieux (US 2015/0120359) shows using wizards and context sub-wizards for an information management system.



27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174